Citation Nr: 0909868	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the termination of disability compensation benefits 
from December 27, 2001, to August 19, 2005, based upon status 
as a fugitive felon, was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that terminated 
the Veteran's compensation benefits due to his status as a 
fugitive felon, effective December 27, 2001.


FINDINGS OF FACT

1.  A felon warrant was issued against the Veteran in 
February 2001.  The RO received notice of this warrant in 
July 2003.

2.  In July 2003, the RO notified the Veteran of the proposal 
to terminate his disability compensation benefits, effective 
December 27, 2001, the effective date of the fugitive felon 
provisions of Public Law 107-103.

3.  The Veteran did not respond to the July 2003 notice of 
the proposal to terminate his benefits.  

4.  In September 2003, the Veteran's benefits were 
terminated, effective December 27, 2001.

5.  On August 19, 2005, the Superior Court of the County of 
San Diego rescinded the warrant, nunc pro tunc.  

6.  The Veteran was not convicted of a felony associated with 
the February 2001 warrant.

7.  The rescission of the warrant, nunc pro tunc, nullified 
the February 2001 felon warrant.

8.  The nullity of the February 2001 warrant vitiates the 
Veteran's status as a fugitive felon for the period from 
December 27, 2001, to August 19, 2005.


CONCLUSION OF LAW

The termination of disability compensation benefits from 
December 27, 2001 to August 19, 2005, based upon the 
Veteran's status as a fugitive felon, was not proper.  
38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2008).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.

In July 2003, VA received notice from the Office of the 
Inspector General that a felon warrant had been issued 
against the Veteran in February 2001.  

That same month, the RO notified the Veteran of the proposal 
to terminate his disability compensation benefits due to his 
status as a fugitive felon, effective December 27, 2001, the 
effective date of the fugitive felon provisions of Public Law 
107-103.  The Veteran did not respond to the notice of the 
proposal to terminate his benefits.  As a result, in 
September 2003, the RO terminated his benefits, effective 
December 27, 2001.

In August 2005, the Veteran requested that his compensation 
benefits be reinstated based upon the August 19, 2005, 
rescission, nunc pro tunc, of the warrant issued against him.  
In support of this request, he submitted a copy of the order 
of the Superior Court of California, County of San Diego, 
rescinding the warrant, effective the date the warrant was 
issued in February 2001.  The Veteran was not convicted of a 
felony associated with the February 2001 warrant.

An August 2005 letter from the Veteran's public defender 
explains that a rescission of a warrant, nunc pro tunc, 
renders an outstanding warrant null.  That is, the 
rescission, nunc pro tunc, returns the client to the position 
he or she would have been had the warrant never been issued.  
The rescission date of February 6, 2001, exemplifies the 
intention to restore the Veteran to the position he would 
have been in had the warrant never been issued.  

Black's Law Dictionary (8th Ed. 2004) defines "nunc pro tunc" 
as having retroactive legal effect through a court's inherent 
power.

The Veterans Benefits Administration's Adjudication Procedure 
Manual, M21-1MR, Part X, Chapter 16, Section 2 notes that the 
fact that a warrant has been dismissed, recalled, quashed, or 
otherwise cleared does not mean that benefits should not be 
terminated unless it has been established that the warrant 
was cleared effective on or before the date the beneficiary 
went into fugitive status.  The Manual continues on to note 
that in most cases in which a warrant is dismissed, recalled, 
or quashed, there is still a valid warrant up to the date the 
warrant was cleared.  VA benefits are subject to adjustment 
from the warrant date (or the date of the law) until the date 
the warrant was dismissed, recalled, or quashed.  The 
exception to this rule is a case in which the warrant is 
specifically determined to have been void from its inception, 
or where the court order uses the terminology nunc pro tunc, 
which refers to changing back to an earlier date.

In this case, the warrant was cleared effective on or before 
the date the beneficiary went into fugitive status.  
Additionally, the court order used the terminology "nunc pro 
tunc," indicating that the warrant was to be considered to 
have been void from its inception.  The rescission of the 
warrant, nunc pro tunc, nullified the February 2001 felon 
warrant.  The nullity of the February 2001 warrant vitiates 
the Veteran's status as a fugitive felon for the period from 
December 27, 2001 to August 19, 2005.  

Because the Veteran may not properly be considered to have 
been a fugitive felon for the period from December 27, 2001, 
to August 19, 2005, the termination of his disability 
compensation benefits during that period was not proper.  The 
Veteran's benefits for this period therefore are reinstated.


ORDER

Termination of the Veteran's disability compensation benefits 
from December 27, 2001, to August 19, 2005, based upon his 
status as a fugitive felon, was not proper.  His benefits for 
this period are therefore reinstated.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


